DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a mounting assembly that integrates the GPU host head and the GPU system into a single GPU server unit, the GPU host head being independently movable relative to the GPU system; 
wherein the mounting assembly includes a pair of L-shaped frame brackets via which the GPU host head is mechanically connected to the GPU system”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 2, 4-9 and 14 depending from claim 1 are therefor also allowable.

Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a mounting assembly that integrates the GPU host head and the GPU system into a single GPU server unit, the GPU host head being independently movable relative to the GPU system; 
wherein the GPU host head has a movable cover that swings between a closed position and an open position, the movable cover protecting in the closed position one or more fans mounted within the GPU host head”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 11-12 depending from claim 10 are therefor also allowable.

Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a mounting assembly that integrates the GPU host head and the GPU system into a single GPU server unit, the GPU host head being independently movable relative to the GPU system; and 
a power supply unit (PSU) cage attached between the GPU host head and the GPU system, the PSU cage overlaying over a majority of a top surface of the GPU system”.  
None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “integrating via a mounting assembly both the GPU host head and the GPU system into a single GPU server unit, the GPU host head being independently movable relative to the GPU system; 
attaching a cable management arm (CMA) to a top surface of the GPU system near a rear surface of the GPU system; and mounting an enclosure cover over the CMA”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 16-17 and 19-20 depending from claim 15 are therefor also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841